Citation Nr: 0402091	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for left foot lesions 
and bilateral foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant served on active duty from August 1974 to July 
1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appellant testified at a personal hearing held on March 
5, 2003, in Houston, Texas, before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this issue is necessary.

Reasons for remand

Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

In this case, the record shows the RO provided the appellant 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement of the case 
furnished to him in June 2002; however, he has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly, VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  It should be noted that 
the general VCAA duty-to-notify and -assist provisions apply 
notwithstanding the fact that the appellant is attempting to 
reopen his claim on the basis of new and material evidence.  
See 38 C.F.R. § 3.159(b) & (c) (2003).  As such, absent 
notice of the VCAA, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has repeatedly vacated Board decisions where the VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the Court's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the Court.  As the Board cannot rectify this deficiency on 
its own, see Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter 
must be remanded for further development.

Additional development

(i.) Private medical records

Since this case is being remanded for reasons expressed 
immediately above, the Board believes that the appellant 
should be given another opportunity to submit any relevant 
medical records from a private physician who he says treated 
him recently for foot disorders.  At his hearing before the 
undersigned in March 2003, he alluded to such treatment and 
indicated that he would obtain records from this physician; 
however, as of the date of this remand, he has not done so.  
Nevertheless, pending development on remand, if the appellant 
believes these records are relevant to his claim, he should 
either submit them directly or direct VA to obtain such 
records upon the furnishing to him of the appropriate form 
(VA Form 21-4142) to allow VA to do so.

(ii.) Social Security Administration records

In addition to the above, the Board notes the record 
indicates that the appellant is receiving monthly 
compensation benefits from the Social Security Administration 
(SSA).  Information in the file shows that he is collecting 
over $800 per month in SSA benefits; however, it is unclear 
whether these benefits were awarded on the basis of 
disability or are being paid on the basis of supplemental 
security income.  On remand, this matter should be clarified 
and as indicated by the response, records pertaining to an 
award of disability benefits from the SSA should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable legal 
precedent.

2.  VBA should contact the appellant and 
inform him that he may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment for 
his left foot lesions/bilateral foot 
disorder.  In connection with this 
matter, he should be furnished the 
appropriate forms (VA Form 21-4142) to 
allow VA to obtain any indicated medical 
records.

3.  VBA should contact the SSA for the 
purpose of clarifying whether the 
appellant is receiving disability 
benefits from that agency, and if so, 
requesting any relevant records from that 
agency that pertain to such an award.

4.  Thereafter, VBA must readjudicate the 
issue on appeal.  If the decision remains 
unfavorable to the appellant, a 
supplemental statement of the case should 
be prepared.  The appellant and his 
representative should be provided with 
the supplemental statement of the case 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


